          Case 6:19-cv-01450-MC                 Document 13           Filed 03/08/21          Page 1 of 10




                               IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

RYAN S.,1

                  Plaintiff,                                                         Civ. No. 6:19-cv-01450-MC

         v.                                                                          OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Ryan S. was denied Disability Insurance Benefits under Title II of the Social

Security Act. He appeals to this Court, arguing that the Administrative Law Judge (“ALJ”) erred

by improperly rejecting medical opinions, discrediting his subjective symptom testimony, and

discounting lay witness statements. Because the Commissioner of Social Security’s

(“Commissioner”) decision follows proper legal standards and is supported by substantial

evidence, the Commissioner’s decision is AFFIRMED.

                                           STANDARD OF REVIEW

         The Court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). A reviewing court

will affirm the Commissioner’s decision if it is based on proper legal standards and the legal

findings are supported by substantial evidence in the record. Id.; Batson v. Comm’r Soc. Sec.

Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). “Substantial evidence is ‘more than a mere scintilla

but less than a preponderance; it is such relevant evidence as a reasonable mind might accept as


1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-governmental
party.

1 – OPINION AND ORDER
            Case 6:19-cv-01450-MC              Document 13          Filed 03/08/21        Page 2 of 10




adequate to support a conclusion.’” Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting

Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To determine whether substantial

evidence exists, the Court reviews the entire administrative record, weighing both the evidence

that supports and detracts from the ALJ’s decision. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir.

1989).

                                                  DISCUSSION

           The Social Security Administration uses a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520; 416.920 (2012). The initial burden of proof

rests on the claimant to meet the first four steps. If the claimant satisfies his burden with respect

the first four steps, the burden shifts to the Commissioner for step five. 20 C.F.R. § 404.1520. At

step five, the Commissioner must show that the claimant can adjust to other work after considering

the claimant’s RFC, age, education, and work experience. Id. If the Commissioner fails to meet

this burden, then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If,

however, the Commissioner finds that the claimant can perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante v. Massanari, 262 F.3d

949, 953–54 (9th Cir. 2001).

           At step two, the ALJ found that Plaintiff had the following severe impairments: epilepsy;

pseudoseizures; headaches/migraines; obstructive sleep apnea; obesity; adjustment disorder; and

anxiety disorder. Tr. 113.2 At step three, the ALJ found that Plaintiff did not have an impairment

or combination of impairments that met or equaled any of the Listing of Impairments. Tr. 113. The

ALJ assigned Plaintiff the following RFC:

           The claimant [can] perform a full range of work at all exertional levels but with the
           following nonexertional limitations. The claimant can perform tasks that never require
           climbing ladders, ropes, or scaffolds and that have no exposure to hazards such as

2
    “Tr” refers to the Transcript of Social Security Administrative Record provided by the Commissioner.

2 – OPINION AND ORDER
        Case 6:19-cv-01450-MC          Document 13       Filed 03/08/21    Page 3 of 10




       dangerous machinery and unprotected heights. The claimant can understand, remember,
       and carry out short, simple, routine job tasks consistent with a DOT/GED general reasoning
       level of 2 or less. The claimant needs a static work environment with few changes in work
       routines and settings. He can perform tasks with no public contact.

Tr. 114. Based on the vocational expert’s testimony, the ALJ concluded Plaintiff could not perform

past relevant work but could perform other jobs that exist in significant numbers in the national

economy. Tr. 117. The ALJ thus determined that Plaintiff was not disabled. Tr. 117.

I. Medical Opinions

       Plaintiff argues that the ALJ erred in their assessment of the various medical opinions in

the record. The ALJ is tasked with resolving conflicts in the medical record. Carmickle v. Comm’r,

533 F.3d 1155, 1164 (9th Cir. 2008). “As a general rule, more weight should be given to the

opinion of a treating source than to the opinion of doctors who do not treat the claimant.” Turner

v. Comm’r of Soc. Sec., 613 F.3d 1217, 1222 (9th Cir. 2010) (internal quotation marks and citation

omitted). An ALJ may reject the uncontradicted medical opinion of a treating or examining

physician only for “clear and convincing” reasons supported by substantial evidence in the record.

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). An ALJ may reject the contradicted

opinion of a treating or examining doctor by providing “specific and legitimate reasons that are

supported by substantial evidence.” Id. Opinions of non-treating or non-examining physicians

“may . . . serve as substantial evidence when the opinions are consistent with . . . other evidence

in the record.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

       A. Dr. Englander

       Plaintiff argues that the ALJ incorrectly “reject[ed] the treating medical source opinion of

[Dr. Englander].” Pl.’s Op. Br. 11–12, ECF No. 10. Plaintiff first contends that the ALJ erred by

discounting Dr. Englander’s opinion that stress triggers Plaintiff’s seizures. Pl.’s Op. Br. 8.

Second, Plaintiff claims that the ALJ erred in discounting Dr. Englander’s opinion based on


3 – OPINION AND ORDER
        Case 6:19-cv-01450-MC           Document 13       Filed 03/08/21      Page 4 of 10




purported inconsistencies in Plaintiff’s activities. Pl.’s Op. Br. 9. The Commissioner counters that

the ALJ did not err in weighing Dr. Englander’s opinion. Def.’s Br. 3–6, ECF No. 11.

       Dr. Englander, Plaintiff’s treating physician, provided an opinion letter in July 2017. Tr.

114. Dr. Englander stated that Plaintiff’s seizures “ha[d] never been completely controlled with

medication” and that Plaintiff had recently “had an increase in seizures.” Tr. 514. Dr. Englander

concluded that Plaintiff “is unlikely to come under control of his epilepsy that would allow him to

hold down a job.” Tr. 514.

       The ALJ gave little weight to Dr. Englander’s opinion. Tr. 115. The ALJ first noted that

Dr. Englander’s opinion lacked consistency with Plaintiff’s treatment history, which showed that

Plaintiff had good control of his seizures during the relevant period. Tr. 115 (citing neurology chart

notes from February 2017 suggesting that Plaintiff had “good control” of his seizures with no side

effects, complications, or seizure activity). The ALJ acknowledged that Plaintiff experienced

breakthrough seizures the same month of Dr. Englander’s opinion letter but noted that this seizure

activity correlated with increased stress because of the claimant’s divorce. Tr. 115. After the

breakthrough seizures, Dr. Englander increased Plaintiff’s medication. Tr. 115, 613. Plaintiff then

denied any seizure activity in August 2017, September 2017, and April 2018. Tr. 115, 613, 606,

604. The ALJ thus characterized the breakthrough seizures as “anomalous and temporary.” Tr.

115. The ALJ reasonably found that Dr. Englander’s opinion conflicted with Plaintiff’s treatment

history throughout 2017 and 2018.

       The ALJ also noted Plaintiff’s reported activity of working on and off with no seizure

activity. Tr. 115. Still, the ALJ accounted for Plaintiff’s claims by incorporating the limitation in

the RFC finding. Tr. 115 (the RFC “limit[s] the complexity of tasks to perform, the [Plaintiff’s]

interaction with the public, and the work environment”). Thus, even if the Court accepts Plaintiff’s



4 – OPINION AND ORDER
          Case 6:19-cv-01450-MC        Document 13       Filed 03/08/21     Page 5 of 10




claim that the ALJ erred by discounting Dr. Englander’s opinion that stress causes Plaintiff’s

symptoms, that error is ultimately harmless. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

2008).

         Finally, the ALJ noted that Plaintiff’s increased alcohol consumption in September 2017

may have impacted his reported seizure activity. Tr. 115. Plaintiff contends that this is not a

convincing or legitimate reason to discount Dr. Englander’s opinion because “there were no

reported seizures in August or September.” Pl.’s Op. Br. 10. But throughout Plaintiff’s treatment

history, his healthcare providers repeatedly told him not to drink alcohol while taking his

medication. Tr. 394, 424. And yet Plaintiff admitted to alcohol use of varying degrees. See tr. 360,

433, 507, 572, 643. It was not unreasonable for the ALJ to consider Plaintiff’s alcohol use in

assigning Dr. Englander’s opinion little weight.

         While Plaintiff urges the Court to interpret the record otherwise, the Court is bound to

uphold the Commissioner’s conclusion if it is a rational interpretation. Burch v. Barnhart, 400 F.3d

676, 679 (9th Cir. 2005). Ultimately, the ALJ provided “specific and legitimate reasons . . .

supported by substantial evidence” for assigning Dr. Englander’s opinion only some weight.

Bayliss, 427 F.3d at 1216.

         B. Dr. Ferguson

         Dr. Ferguson took over Plaintiff’s treatment beginning in August 2017. Tr. 613. In

December 2017, Dr. Ferguson provided an opinion letter in which she stated that (1) Plaintiff could

not sustain work and would miss more than four days of work per month because of monthly

seizures, impulsivity, irritability, headaches, and cognitive impairment; and (2) Plaintiff’s

medication caused side effects such as sedation, impaired memory and concentration, and balance

problems. Tr. 525–27.



5 – OPINION AND ORDER
         Case 6:19-cv-01450-MC           Document 13       Filed 03/08/21      Page 6 of 10




       The ALJ assigned Dr. Ferguson’s opinion little weight because of its inconsistencies with

Plaintiff’s treatment history and overall medical record. Tr. 115. The ALJ first noted that rather

than showing monthly seizure activity, Plaintiff’s treatment records instead show that Plaintiff was

mostly seizure-free during the relevant time. Tr. 115, 622 (only seizure activity reported by

Plaintiff in 2017–2018 were breakthrough seizures around July 2017). The ALJ later noted that

the record showed only minimal depression and “no evidence of any significant mental health

treatment”; that Plaintiff denied headaches in January 2018 and reported that his headaches were

“manageable” in April 2018; and that Plaintiff denied side effects from his medications throughout

the relevant period. Tr. 115, 136, 574, 581, 604, 607, 633. Finally, Plaintiff did not display any

mental impairments contributing to his inability to work—Plaintiff did not complain of cognitive

difficulties, and mental status examinations showed Plaintiff had normal memory, attention, and

concentration. Tr. 615, 624, 635.

       For these reasons, substantial evidence supports the ALJ’s decision to discount Dr.

Ferguson’s opinion. Bayliss, 427 F.3d at 1216.

       C. Agency Physicians

       Plaintiff also claims the ALJ erred in giving great weight to the opinions of the State agency

consultants. Plaintiff argues that because these opinions were provided before the onset date of

disability of January 1, 2017, they did not have the benefit of the later treating neurologist opinions,

the later evidence of seizures, and Plaintiff’s subsequent unsuccessful attempts to work, and are

therefore of little relevance. Pl.’s Op. Br. 12. The Commissioner replies that: (1) Plaintiff

necessarily caused these opinions to fall outside the adjudicatory period by later amending the

alleged onset date of disability; (2) Plaintiff has failed to show harmful error because the record

shows an improvement in Plaintiff’s seizure condition following the alleged onset date; and (3) an



6 – OPINION AND ORDER
        Case 6:19-cv-01450-MC          Document 13       Filed 03/08/21    Page 7 of 10




ALJ “need only provide specific and legitimate reasons if he chooses to reject an opinion”—not if

he chooses to give it significant weight. Def.’s Br. 7–8 (citing Haase v. Berryhill, CASE NO. C17-

5194-MAT, 2017 WL 5009693, at *5 (W.D. Wash. Nov. 2, 2017) (“[A]n ALJ is not required to

give reasons to give significant to an opinion; the ALJ must explain why an opinion is rejected.”

(emphasis in original) (citation omitted)).

       The Court agrees. While Plaintiff urges the Court to come to a different conclusion than

the ALJ, “the [C]ourt will uphold the ALJ’s conclusion when the evidence is susceptible to more

than one rational interpretation.” Tommasetti, 533 F.3d at 1038. Because there is substantial

evidence in the record, the ALJ did not err here.

II. Plaintiff’s Symptom Testimony

       Plaintiff argues that the ALJ erred by rejecting Plaintiff’s subjective symptom testimony.

An ALJ may reject testimony about the severity of a claimant’s symptoms only by offering “clear

and convincing reasons” supported by “substantial evidence in the record.” Thomas, 278 F.3d at

959. But the ALJ is not “required to believe every allegation of disabling pain, or else disability

benefits would be available for the asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).”

Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (citation omitted). The ALJ may “consider

a range of factors,” including:

       (1) whether the claimant engages in daily activities inconsistent with the alleged
       symptoms; (2) whether the claimant takes medication or undergoes other treatment
       for the symptoms; (3) whether the claimant fails to follow, without adequate
       explanation, a prescribed course of treatment; and (4) whether the alleged
       symptoms are consistent with the medical evidence.

Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007); see also Ghanim v. Colvin, 763 F.3d

1154, 1163 (9th Cir. 2014). The Court will uphold an ALJ’s credibility finding even if all the

ALJ’s rationales for rejecting clamant testimony are not upheld. Batson, 359 F.3d at 1197.



7 – OPINION AND ORDER
        Case 6:19-cv-01450-MC          Document 13        Filed 03/08/21     Page 8 of 10




       Plaintiff testified that he has trouble sustaining employment due to stress, headaches,

seizures, and confrontations with others at work. Tr. 135, 138–39. The ALJ found that Plaintiff’s

testimony conflicted with the record. Tr. 114, 116. The ALJ noted that Plaintiff’s allegations went

against physician reports that Plaintiff had good control of his seizures and Plaintiff’s own reports

that he was experiencing neither headaches nor side effects or complications from his medications.

Tr. 114, 116.

       Plaintiff argues that the ALJ failed to address Plaintiff’s testimony of having trouble

sustaining jobs because of his confrontations with others at work. Pl.’s Op. Br. 15 (citing tr. 154).

But the Commissioner correctly notes that the ALJ need not “discuss every piece of evidence”;

that “the ALJ accommodated any difficulties Plaintiff had in dealing with stress by limiting him

to simple, routine work in a static environment with no public contact”; and that Plaintiff’s

testimony conflicted with the medical record. Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006,

1012 (9th Cir. 2003) (citation and internal quotation marks omitted); Def.’s Br. 11 (citing tr. 114,

434, 644, 646, 649).

       The Court is bound to uphold an ALJ’s findings if supported by reasonable inferences

drawn from the record. Batson, 359 F.3d at 1193 (internal citations omitted). Here, it was

reasonable for the ALJ to discredit Plaintiff’s testimony because it was unsupported by medical

evidence. While Plaintiff’s interpretation is also rational, when faced with a “coin-flip” over an

issue of factual interpretation, the Court is bound to defer to the ALJ. Garrison v. Colvin, 759 F.3d

995, 1010 (9th Cir. 2014).

///

///

///



8 – OPINION AND ORDER
         Case 6:19-cv-01450-MC          Document 13        Filed 03/08/21      Page 9 of 10




III. Lay Witness Statements

        Plaintiff argues that the ALJ erred by rejecting lay witness testimony from his former wife,

former coworker, and father. Pl.’s Op. Br. 17–20. Generally, an ALJ must provide “germane

reasons” for rejecting lay testimony. Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001).

        Beginning with Plaintiff’s former wife, she testified that Plaintiff’s seizures made him

confused and that he struggled with stress. Tr. 294–300. The ALJ discounted this testimony

because it conflicted with Plaintiff’s treatment records and the former wife’s observations occurred

before the adjudicatory period. Tr. 116–17. As the Commissioner correctly noted, an ALJ rejecting

lay witness testimony because they did not observe a claimant during the period at issue is a

germane reason to disregard testimony. Turner, 613 F.3d at 1224. And as already discussed, the

medical record conflicts with testimony about Plaintiff’s seizures, which is another germane reason

for rejecting lay witness testimony. Leon v. Berryhill, 880 F.3d 1041, 1046 (9th Cir. 2018) (as

amended).

        Next, Plaintiff’s former coworker testified that Plaintiff was fired because of his

confrontational behavior. Tr. 349. But as the ALJ noted, Plaintiff’s record suggested a pleasant

demeanor. See tr. 434, 644, 646, 649. And Plaintiff’s mental health records lack any mention of

anger issues. See tr. 484, 486, 488, 490. The ALJ thus rejected this lay witness testimony because

it was not supported by the medical evidence in the record. Tr. 116. The Court finds that the ALJ

properly provided germane reasons while rejecting this lay witness testimony. Leon, 880 F.3d at

1046.

        Finally, Plaintiff’s father testified that his son’s seizures posed several problems, including

forgetfulness, anger, difficulty focusing, and mood swings. Tr. 350. The ALJ rejected this

testimony by finding that there was no clear indication that the testimony pertained to the



9 – OPINION AND ORDER
         Case 6:19-cv-01450-MC                Document 13           Filed 03/08/21         Page 10 of 10




adjudicatory period. Tr. 116. But this ignored the portion of the letter where Plaintiff’s father

revealed that Plaintiff was living with him, supporting Plaintiff’s contention that his father’s

testimony did pertain to the period at issue. See tr. 350.

         Yet this is ultimately harmless error because the father’s lay witness testimony generally

mirrors Plaintiff’s subjective symptom testimony and other lay witness testimony. And as

discussed, the ALJ properly rejected that testimony. It follows then that the ALJ’s error in failing

to provide a germane reason for rejecting the father’s testimony is harmless because it does “not

alter the ultimate nondisability determination.” Molina, 674 F.3d at 1122.

                                                 CONCLUSION

         For these reasons, the Commissioner’s final decision is AFFIRMED.3

IT IS SO ORDERED.

         DATED this 8th day of March, 2021.

                                                       _s/Michael J. McShane__________________
                                                       Michael J. McShane
                                                       United States District Judge




3
  Plaintiff also argued that the Commissioner failed at Step Five to meet their burden. Pl.’s Op. Br. 20. Specifically,
Plaintiff contended that the ALJ incorrectly assessed the record. Id. But as discussed above, the ALJ did not err in
their assessment of the record, so it follows that the Commissioner met their burden in “identify[ing] specific jobs . .
. [that exist] in substantial numbers in the national economy[.]” Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015)
(internal quotation marks and citation omitted).

10 – OPINION AND ORDER
